Exhibit 10.3

EIGHTH AMENDMENT TO AMENDED AND

RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

This EIGHTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT, dated as of November 2, 2012 and effective as of November 2, 2012
(this “Amendment”), is by and among (a) EMMIS COMMUNICATIONS CORPORATION (the
“Parent”), an Indiana corporation, (b) EMMIS OPERATING COMPANY (the “Borrower”),
an Indiana corporation and (c) the Lenders (as defined below) and is
acknowledged by BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) for itself and the other Lenders party to that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated November 2,
2006, as amended or waived by (i) that certain First Amendment and Consent to
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
March 3, 2009, by and among the Borrower, the Parent, the lending institutions
party thereto (the “Lenders”), the Administrative Agent, Deutsche Bank Trust
Company Americas, as syndication agent, General Electric Capital Corporation,
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch and SunTrust Bank, as co-documentation agents; (ii) that certain
Second Amendment to Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of August 19, 2009, among the Borrower, the Parent, the
Lenders and the Administrative Agent; (iii) that certain Third Amendment to
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
March 29, 2011, executed by the Borrower, the Parent and the Required Lenders
and, subject to the qualifications set forth therein, acknowledged by the
Administrative Agent; (iv) that certain Fourth Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of November 10, 2011,
executed by the Borrower, the Parent and the Required Lenders and, subject to
the qualifications set forth therein, acknowledged by the Administrative Agent;
(v) that certain Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of March 20, 2012, executed by the Borrower, the
Parent, the Required Lenders and, subject to the qualifications set forth
therein, acknowledged by the Administrative Agent; (vi) that certain Sixth
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of April 26, 2012, among the Borrower, the Parent, the Lenders and,
subject to the qualifications set forth therein, acknowledged by the
Administrative Agent; (vii) that certain Waiver and Amendment, dated as of
August 3, 2012, by and among the Company, the Borrower and the Lenders, and
acknowledged by the Administrative Agent and (viii) that certain Seventh
Amendment to Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of August 30, 2012, among the Borrower, the Parent, the Lenders and,
subject to the qualifications set forth therein, acknowledged by the
Administrative Agent (as so amended or waived, and as further amended or waived,
supplemented, and restated or otherwise modified and in effect from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower or certain of its Subsidiaries desire to enter into
certain asset purchase agreements pursuant to which the Borrower or certain of
its Subsidiaries will obtain certain FM translators for an aggregate
consideration not to exceed $437,000; and



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent and the Lenders hereby agree as follows:

§1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:

 

  (A) A new defined term shall be added to Section 1.1 of the Credit Agreement
as follows:

“Eighth Amendment Effective Date. November 2, 2012.”

 

  (B) Section 10.5.1 of the Credit Agreement is hereby amended by (i) removing
the “; and” at the end of clause (d) thereof and replacing it with a “;”,
(ii) replacing the period at the end of clause (e) thereof with “; and” and
(iii) adding a new clause (f) thereof which shall read as follows:

“(f) on or after the Eighth Amendment Effective Date, enter into one or more
agreements (which may be coupled with LMA Agreements that contemplate an FM
translator acquisition) for the purpose of acquiring one or more FM translators
in transactions described in writing to the Lenders on or prior to the Eighth
Amendment Effective Date (the “FM Translator Acquisitions”), provided that
consummation of the acquisition of any FM translator is subject to the
satisfaction of the following conditions:

(i) no Default or Event of Default shall have occurred and be continuing or
would result from such FM Translator Acquisitions;

(ii) the consideration paid for all FM Translator Acquisitions shall not exceed
$437,000 in the aggregate;

(iii) all actions have been taken to the reasonable satisfaction of the
Administrative Agent to provide to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a first priority perfected security
interest in all of the assets so purchased (excluding any Excluded Assets)
pursuant to the Security Documents, free of all Liens other than Permitted
Liens;

(iv) the FCC shall have issued, if necessary, orders approving or consenting to
the transfer of any FCC License for an FM translator and all other Necessary
Authorizations shall have been obtained; and

(v) all FCC Licenses (if any) purchased in connection with the asset purchases
shall be transferred immediately to a License Subsidiary upon consummation
thereof.”

§2.Conditions to Effectiveness. This Amendment shall become effective as of the
date set forth above subject to the satisfaction or waiver by the Administrative
Agent on behalf of the Required Lenders of the following conditions precedent:



--------------------------------------------------------------------------------

A. the representations and warranties set forth in Section 4 of this Amendment
shall be true and correct as of the date of this Amendment;

B. there shall exist no Default or Event of Default immediately prior to and
immediately after giving effect to this Amendment;

C. the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, the Parent, each
Guarantor and the Required Lenders;

D. the Borrower shall have paid all reasonable unpaid fees and expenses of the
Administrative Agent’s counsel, Winstead PC, to the extent that copies of
invoices for such fees and expenses have been delivered to the Borrower; and

E. the Fourth Amendment to the Note Purchase Agreement shall (i) be in form and
substance satisfactory to the Required Lenders, (ii) have been executed and
delivered by the Notes Purchaser and (iii) become effective in accordance with
the terms thereof.

§3. Affirmation of Borrower and Parent. The Borrower and the Parent each hereby
affirms its Obligations under the Credit Agreement (as amended hereby) and under
each of the other Loan Documents to which each is a party and each hereby
affirms its absolute and unconditional promise to pay to the Lenders the Loans
and all other amounts due under the Credit Agreement (as amended hereby) and the
other Loan Documents.

§4. Representations and Warranties. The Parent and the Borrower each hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties. Each of the representations and warranties
contained in Section 8 of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made, and, after giving
effect to this Amendment, are true and correct in all material respects on and
as of the date hereof (except to the extent such representations and warranties
are already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects), except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and to the extent that such
representations and warranties relate specifically to a prior date. To the
extent not otherwise applicable to the Parent, each of the representations and
warranties contained in Section 8 of the Credit Agreement shall be deemed to be
equally applicable to the Parent for all purposes hereunder, and shall be deemed
to be made by the Parent with respect to itself in connection with this
Section 4.

A. Enforceability. The execution and delivery by the Borrower and the Parent of
this Amendment, and the performance by the Borrower and the Parent of this
Amendment and the Credit Agreement are within the corporate authority of each of
the Borrower and the Parent and have been duly authorized by all necessary
corporate proceedings. This Amendment and the Credit Agreement constitute valid
and legally binding obligations of each of the Borrower and the Parent,
enforceable against it in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights in general.



--------------------------------------------------------------------------------

B. No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, and after giving effect to this Amendment, no Default or
Event of Default will result from the execution, delivery and performance by the
Parent and the Borrower of this Amendment or from the consummation of the
transactions contemplated herein.

C. Disclosure. None of the information provided to the Administrative Agent and
the Lenders on or prior to the date of this Amendment relating to this Amendment
contained any untrue statement of material fact or omitted to state any material
fact (known to the Parent, the Borrower or any of its Subsidiaries in the case
of any document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading. On
the date hereof, neither the Borrower nor the Parent possess any material
information with respect to the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of the Parent, the
Borrower and their respective Subsidiaries taken as a whole as to which the
Lenders do not have access.

D. Solvency. As of the date on which this representation and warranty is made,
each of the Borrower and the Subsidiaries is Solvent, both before and after
giving effect to the transactions contemplated hereby consummated on such date
and to the incurrence of all Indebtedness and other obligations incurred on such
date in connection herewith and therewith.

§5. Fees and Expenses. The Borrower shall pay, as soon as reasonably
practicable, to Canyon Capital Advisors LLC and the Administrative Agent,
respectively, all fees and expenses of Canyon and the Administrative Agent
arising in connection with this Amendment (including any fees and disbursements
of legal counsel), upon receipt of an invoice in respect of such fees and
expenses.

§6. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement and of the other Loan Documents are hereby ratified and
confirmed and remain in full force and effect. Nothing herein shall be construed
to be an amendment, consent or a waiver of any requirements of the Parent, the
Borrower or of any other Person under the Credit Agreement or any of the other
Loan Documents except as expressly set forth herein. Nothing in this Amendment
shall be construed to imply any willingness on the part of any Lender to grant
any similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents. For the
avoidance of doubt, this Amendment shall constitute a “Loan Document” under the
Credit Agreement and each other Loan Document.

§7. Release. In order to induce the Lenders to enter into this Amendment, the
Borrower and the Parent each acknowledges and agrees that: (i) the Borrower and
the Parent do not have any claim or cause of action against the Administrative
Agent or any Lender (or any of their respective directors, officers, employees
or agents); (ii) the Borrower and the Parent do not have any offset right,
counterclaim, right of recoupment or any defense of any kind against the
Borrower’s or the Parent’s obligations, indebtedness or liabilities to the
Administrative Agent or



--------------------------------------------------------------------------------

any Lender; and (iii) each of the Administrative Agent and the Lenders has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Borrower and the Parent. The Borrower and the Parent each
wishes to eliminate any possibility that any past conditions, acts, omissions,
events, circumstances or matters would impair or otherwise adversely affect any
of the Administrative Agent’s and the Lenders’ rights, interests, contracts,
collateral security or remedies. Therefore, the Borrower and the Parent each
unconditionally releases, waives and forever discharges (A) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Administrative Agent or any Lender to the Borrower, except the obligations to be
performed by the Administrative Agent or any Lender on or after the date hereof
as expressly stated in this Amendment, the Credit Agreement and the other Loan
Documents, and (B) all claims, offsets, causes of action, right of recoupment,
suits or defenses of any kind whatsoever (if any), whether arising at law or in
equity, whether known or unknown, which the Borrower or the Parent might
otherwise have against the Administrative Agent, any Lender or any of their
respective directors, officers, employees or agents, in either case (A) or (B),
on account of any past or presently existing condition, act, omission, event,
contract, liability, obligation, indebtedness, claim, cause of action, defense,
circumstance or matter of any kind.

§8. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

§9. Interpretation. This Amendment has been the result of limited negotiation
involving the Administrative Agent and its counsel. This Amendment, the Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent or any of the Lenders whether or to the extent of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

§10. Loan Document. This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default or Event of Default under the Credit Agreement (as applicable).

§11. Miscellaneous. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of New York (excluding the
laws applicable to conflicts or choice of law) (other than Section 5-1401 and
Section 5-1402 of the General Obligations Laws of the State of New York). The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 18.2 of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

The Borrower: EMMIS OPERATING COMPANY By:  

/s/ J. Scott Enright

Name:   J. Scott Enright Title:   Executive Vice President,   General Counsel
and Secretary The Parent:

EMMIS COMMUNICATIONS

CORPORATION

By:  

/s/ J. Scott Enright

Name:   J. Scott Enright Title:   Executive Vice President,   General Counsel
and Secretary



--------------------------------------------------------------------------------

Lenders: CANPARTNERS INVESTMENTS IV, LLC By: Canyon Capital Advisors LLC, its
Manager By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory CANYON DISTRESSED
OPPORTUNITY MASTER FUND, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

Name:   Jonathan M. Kaplan Title:   Authorized Signatory



--------------------------------------------------------------------------------

Receipt of the preceding Amendment is hereby acknowledged by the Administrative
Agent in its role as administrative agent but the provisions of this Amendment
are not consented to by the Administrative Agent, or by Bank of America, N.A.,
in its capacity as a Lender.

The Administrative Agent’s acknowledgement of receipt of this Amendment should
not be construed as an agreement by the Administrative Agent or Bank of America,
N.A., or confirmation by the Administrative Agent or Bank of America, N.A., that
such Amendment was completed in accordance with the terms of the Credit
Agreement and the other Loan Documents.

The Administrative Agent and Bank of America, N.A., as Administrative Agent and
Lender, respectively, each reserves all of its rights in connection with the
Amendment.

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Edna Aguilar Mitchell

Name:   Edna Aguilar Mitchell Title:   Director



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTORS

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s and the Parent’s execution thereof;
(b) joins the foregoing Amendment for the sole purpose of consenting to and
being bound by the provisions of Sections 3, 6 and 7 thereof; (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Guarantor pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of its respective directors, officers, employees or
agents); and (f) acknowledges, affirms and agrees that such Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

  The Guarantors:   EMMIS COMMUNICATIONS
    CORPORATION  

EMMIS INDIANA BROADCASTING, L.P., by

Emmis Operating Company, its General Partner

EMMIS INTERNATIONAL BROADCASTING

 

    CORPORATION

EMMIS LICENSE CORPORATION OF NEW

    YORK

 

EMMIS MEADOWLANDS CORPORATION

EMMIS PUBLISHING CORPORATION

EMMIS PUBLISHING, L.P., by Emmis

 

    Operating Company, its General Partner

EMMIS RADIO, LLC, by Emmis Operating

    Company, its Manager

 

EMMIS RADIO LICENSE CORPORATION

    OF NEW YORK

EMMIS RADIO LICENSE, LLC, by Emmis

 

    Operating Company, its Manager

EMMIS TELEVISION LICENSE, LLC,

    by Emmis Operating Company, its Manager

 

EMMIS TELEVISION BROADCASTING, L.P.,

    by Emmis Operating Company, its General

    Partner

 

LOS ANGELES MAGAZINE HOLDING

    COMPANY, INC.

MEDIATEX COMMUNICATIONS

 

    CORPORATION

ORANGE COAST KOMMUNICATIONS, INC.

By:  

/s/ J. Scott Enright

Name:   J. Scott Enright Title:   Executive Vice President,   General Counsel
and Secretary

[Signature Page to Ratification of Guarantors (Eighth Amendment)]